El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Esta es una acción por libelo y calumnia en la que se re-clama indemnización contra Eamón Córdova y contra Francisco Cintes. Al resolver la Corte de Distrito de Bayamón una excepción previa opuesta a la demanda declaró que no alegaba causa de acción contra Francisco Cintes y que en cuanto a Ramón Córdova no aducía becbos con respecto a la publicación del libelo porque el mero becbo de jurar la declaración ante un funcionario no constituye publicación y en consecuencia declaró con lugar la excepción previa en cnanto a él, aunque concediendo permiso para que la de-manda fuese enmendada. El demandante solicitó que se dic-tase sentencia y así lo bizo la corte declarando sin lugar la demanda en cuanto a los dos demandados. Esta es la sen-tencia apelada.
En la demanda se alega substancialmente que el deman-dado Ramón Córdova era en 1922 y sigue siendo presidente de la corporación Compañía Popular de Transporte, Inc., de-dicada a explotar el servicio de transportar pasajeros y carga entre San Juan, Cataño y Bayamón y que Francisco Cintes era en 1922 y sigue siendo jefe de tráfico de diclia corpora-ción : que' el demandante entró en 1922 a prestar servicios a diclia corporación como jefe de la estación de Bayamón; que en noviembre de 1922 presentó la renuncia de su cargo a la junta directiva por manifestaciones que le bizo Francisco Cintes de que el Sr. Córdova estaba muy interesado en que cesara en su cargo, y le fue admitida: que bizo su re-nuncia sin existir motivo deprimente ni de indignidad sino por rozamientos políticos tenidos con el Sr. Córdova y que al ser aceptada su renuncia por la dirección, de la compañía *263ésta le escribió lamentando la pérdida de sus servicios: que en 1930 y en ocasión, en qne el demandante era candidato para el cargo de Juez de Paz de Cataño y sn nombre estaba siendo considerado para ese cargo por el Gobernador de esta Isla, los demandados ilegal, voluntaria, maliciosamente y con el propósito deliberado y maligno de difamar al demandante suscribieron, juraron y publicaron dos declaraciones jura-das (affidavits) que se copian en su demanda según apare-cen del libro registro del Juez de Paz de Cataño, las que no transcribimos literalmente, apareciendo del asiento referente a Córdova que manifestó en la declaración que juró ante el Juez de Paz de Cataño que siendo el demandante jefe de la estación de Bayamón realizó allí actos carnales con una mujer e intentó cometer con ella delito contra natura por cuyo motivo le fué pedida la renuncia de su cargo como jefe de la estación de Bayamón: y del asiento referente a Cintes que recibió órdenes del Sr. Córdova de practicar una inves-tigación sobre la queja hecba por una mujer imputando al de-mandante que siendo jefe de la estación de Bayamón realizó allí actos carnales con ella e intentó realizar acto contra na-tura, por lo que la compañía le pidió la renuncia de su cargo: que dicbo libro registro es público, siendo vistas esas cons-tancias por el secretario de la expresada corte y por otras personas: que tales declaraciones son falsas y becbas para perjudicarle: que como consecuencia de ellas no fué nom-brado para el cargo de Juez de Paz de Cataño y que ba su-frido perjuicios que estima en la cantidad que fija en su de-manda.
 Dicen los apelados que el libro registro del juez de paz no copia literalmente las palabras de sus declaraciones juradas y que ellos no pueden ser responsables de la relación que de ellas consigna el juez de paz en su registro porque no ban intervenido en su redacción, que puede ser equivocada.
Nuestra ley de 12 de marzo de 1908 estableciendo un re-gistro de declaraciones juradas (affidavits) ante notario y *264otros funcionarios, enmendada en 1910, ordena que tales fun-cionarios lleven un registro de ellas en notas concisas en las que liarán constar la naturaleza del acto autenticado ante ellos; y en cumplimiento de esa ley fué que el expresado juez hizo los dos asientos insertos en la demanda, los que tie-nen que considerarse como exactos prima facie, mientras no se pruebe lo contrario. Si de las constancias de un registro de declaraciones juradas (affidavits) aparece que a una persona se le ha imputado la tentativa de cometer un delito grave, como en este caso, el perjudicado tiene acción para reclamar contra los autores de tal imputación o difamación.
No dice la demanda que esas declaraciones fueron prestadas para ser entregadas al G-obernador con el fin de evitar que nombrase al demandante Juez de Paz de Cataño, pero aunque para eso se hicieran, lo' que parece deducirse de la alegación de que a-consecuencia de ellas no se hizo su nombramiento, aun así no resultan privilegiadas porque no eran necesarias para impedir su nombramiento. Lo mismo pudo decirse o escribirse al Gobernador sin llevar tales cosas a un registro público. En el caso de Franco v. Martínes, 29 D.P.R. 237, dijimos que la declaración que fué jurada ante un juez municipal conteniendo materia libelosa no constituía publicación porque era necesaria la declaración jurada para el procedimiento que en este tribunal promovió el que la juró: caso que. se distingue del presente porque no existe precepto legal, ni se nos cita, que requiera que sea jurada la oposición que se haga al nombramiento de una persona para un cargo público, por lo que al presentar los apelados sus declaraciones escritas para jurarlas hicieron públicas ante el juez las manifestaciones libelosas que contienen, según la nota que de ellas puso el juez en su registro. En consecuencia en la demanda se alega que la publicación fue hecha al decir que fué escrita, jurada y publicada ante dicho juez y por tanto la última palabra no es una conclusión de derecho sino consecuencia del hecho alegado. Por igual razonamiento no existe privilegio en esa publicación.
*265Lo dicho se refiere a la demanda en cuanto a los dos de-mandados pero tenemos que decir algo especial en cuanto al apelado Gintes. Es cierto que él no dijo en su declara-ción que el apelante realizó los actos libelosos y difamato-rios que una persona le atribuyó, pero no sólo publicó di-' chas manifestaciones sino que las dió por ciertas al mani-festar que por ese motivo le fué pedida la renuncia de su cargo.

La sentencia apelada debe ser revocada y devolverse el caso para ulteriores procedimientos.